So Oo SND WH SFP WW HNO

MY wo NYO NH HO WH KH WH NHN HK KF HF HF HF ROE =
on DB OH SF W KH KH CO OO RB ADT WB AH BP W NHN | CO

 

 

Case 2:19-cr-00148-JCC Document 14 Filed 08/08/19 Page 1of5

Presented to the Court by the foreman of the
Grand Jury in open Court, in the presence of
the Grand Jury and FILED in the U.S.
DISTRICT COURT at Seattle, mm

August 8

APE at
Deputy

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, nCRIQ= i 48 Jcc

Plaintiff INDICTMENT

V.

PARK HUNG QUAN,
Defendant.

 

The Grand Jury charges that:
COUNT 1
(Felon in Possession of Firearm)
On or about July 29, 2019, in King County, within the Western District of
Washington, PARK HUNG QUAN, knowing that he had been convicted of the following
crimes punishable by imprisonment for a term exceeding one year:
a. Felon in Possession of Explosives, Case No. CR83-0039, in the United
States District Court for the Western District of Washington, on or about
November 4, 1983;

b. Possession of an Unregistered Firearm, Case No. M-91-041-01, in the
United States District Court for the Southern District of Texas, on or about
May 23, 1991;

Indictment - 1 UNITED STATES ATTORNEY

: 700 STEWART STREET, SUITE 5220
United States v. Park Hung Quan SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo eo SY DH UH HB Ww WH

wo ho N BH NY KN WN HD NO Ke Ke Fe HFS HF Fe Pe eS ee
on NWN MN BF WN KH OD OO FEAT KH HN FP WW YP KK CO

 

 

Case 2:19-cr-00148-JCC Document 14 Filed 08/08/19 . Page 2 of 5

did knowingly possess, in and affecting interstate and foreign commerce, the following

firearms:

a.

a Sig Sauer, Model P228, 9mm Parabellum caliber semi-automatic pistol,
serial number B 304 183,

a Sig Sauer, Model P226, .40S&W caliber semi-automatic pistol, serial
number U591698,

a Kel-Tec, Model P F-9, 9mm Luger caliber semi-automatic pistol, serial
number $2T97, )

a FN, Model FNS-40, .40S&W caliber semi-automatic pistol, serial number
GKU0004153,

a GSG, Model 522, .22LR caliber semi-automatic rifle, serial number
A438065,

an Anderson, Model AM-15, 5.56 NATO/.223 Remington caliber AR-type
semi-automatic rifle, serial number 14090370,

a TGI FPK, 7.62x54Rmm caliber Dragunov-type semi-automatic
designated marksman rifle, serial number KR0694,

a GSG, Model GSG-5, .22LR caliber rifle, serial number A331021,

a Century Arms Inc,, Model R1A1 Sporter, .308 Winchester caliber rifle,
serial number CA33130,

- a Steyr-Mannlicher, Model Steyr USR, .223 Remington caliber semi-

automatic rifle, serial number 909USR637,

a FN, Model PS90, 5.7x28mm semi-automatic rifle, serial number
FN092503, and

a Bushmaster, Model XM15-E2S, 5.56 NATO/.223 Remington caliber AR-

type semi-automatic rifle, serial number L435132,

that had been shipped and transported in interstate and foreign commerce.
All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Indictment - 2
United States v. Park Hung Quan

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo SOS sD A BP YW YN

wm NM BY NH NY NY KY WKY NO |] KH HB Re KF SF OSE ESE S|
eo TD DN mH FP WD YH KSB CGT OO CBC nA HDA Hn fF WW YH KF OC

 

 

Case 2:19-cr-00148-JCC Document 14 Filed 08/08/19 Page 3 of 5

ASSET FORFEITURE ALLEGATION
The allegations contained in Count 1 of this Indictment are hereby realleged and
incorporated by reference for the purpose of alleging forfeiture.
(Count 1)
Pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United
States Code, Section 2461(c), upon conviction of the offense alleged in Count 1 of the
Indictment, the defendant, PARK HUNG QUAN, shall forfeit to the United States any
firearms and ammunition involved or used in any knowing violation of Title 18, United
States Code, Section 922(g), including but not limited to all firearms described in Count 1
above, as well as assorted ammunition seized on or about July 29, 2019, from the
defendant’s residence located in Seattle, Washington, including:
a. a Sig Sauer, Model P228, 9mm Parabellum caliber semi-automatic pistol,
serial number B 304 183,
b. a Sig Sauer, Model P226, .40S&W caliber semi-automatic pistol, serial
number U591698,
c. a Kel-Tec, Model P F-9, 9mm Luger caliber semi-automatic pistol, serial
number S2T97,
d. a FN, Model FNS-40, .40S&W caliber semi-automatic pistol, serial number
GKU0004153,
e. a GSG, Model 522, .22LR caliber semi-automatic rifle, serial number
A438065,
f. an Anderson, Model AM-15, 5.56 NATO/.223 Remington caliber AR-type
semi-automatic rifle, serial number 14090370,
g. a TGI FPK, 7.62x54Rmm caliber Dragunov-type semi-automatic
designated marksman rifle, serial number KR0694,
h. a GSG, Model GSG-5, .22LR caliber rifle, serial number A331021,
i. a Century Arms Inc,, Model R1A1 Sporter, .308 Winchester caliber rifle,
serial number CA33130, |

Indictment - 3 UNITED STATES ATTORNEY

5 700 STEWART STREET, SUITE 5220
United States v. Park Hung Quan _” SEATTLE, WASHINGTON 98101

(206) 553-7970
So Oo ND A BP WW BB

NO NO NN NY NN NY WH NY NN KH HS SF Fe fF Fe ee Re Re
ont TH HT SP WY NYY KK CO OPN HD HH FP WW NH KK OC

 

 

Case 2:19-cr-00148-JCC Document 14 Filed 08/08/19 Page 4 of 5

a Steyr-Mannlicher, Model Steyr USR, .223 Remington caliber semi-
automatic rifle, serial number 909USR637,

a FN, Model PS90, 5.7x28mm semi-automatic rifle, serial number
FN092503,

a Bushmaster, Model XM15-E2S, 5.56 NATO/.223 Remington caliber AR-
type semi-automatic rifle, serial number L435132,

assorted ammunition, two rifle magazines, and a pistol magazine contained
within a black Pelican case,

three rifle magazines and .223 ammunition contained within a green
ammunition can,

assorted 7.62 ammunition contained within a yellow Pelican case, and
assorted ammunition contained within a black case.

(Substitute Assets)

If any of the above-described forfeitable property, as a result of any act or

omission of the Defendant,

1.
2
3.
4
5

If

Hf

if

Indictment - 4

United States v. Park Hung Quan

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with a third party;

has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be divided without

difficulty;

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 2:19-cr-00148-JCC Document 14 Filed 08/08/19 Page 5 of 5

 

 

 

 

 

 

1 || it is the intent of the United States, pursuant to Title 21, United States Code, Section
2 || 853(p) and 28 U.S.C. § 2461(c), to seek the forfeiture of any other property of the
3 || Defendant up to the value of the above-described forfeitable property.
4
5 A TRUE BILL:
6 DATED: $- 37/7
7
8 Signature of foreperson redacted
pursuant to the policy of the Judicial
9 Conference of the United States
1 FOREPERSON
11
. (/ wo
13} LL
T. MORAN
l Unitéd States Attorney
15
!'7\ ANDREW C. FRIEDMAN
18 || Assistant United States Attorney
21 || STEVEN T. MASADA
9 Assistant United States Attorney
23
24
25
26
27
28
Indictment - 5 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

United States v. Park Hung Quan
